DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  to include “a footprint of the first switch” in line 6.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) in view of Block et al. “Block” (US 20090093270 A1) or Fluhr et al. “Fluhr” (US 20070108584 A1). 
For claim 1, Ichitsubo discloses a radio frequency module (Abstract, [0038]), comprising: 
a module board that includes a first principal surface and a second principal surface on opposite sides of the module board (Fig. 14A); 
a first power amplifier (figures 2-4, PA 312) disposed on the first principal surface and configured to amplify a transmission signal in a first frequency band ([0040], [0041], Fig. 14A); 
a second power amplifier (figures 2-4, PA 314) disposed on the first principal surface and configured to amplify a transmission signal in a second frequency band different from the first frequency band ([0040], [0041], Fig. 14A); and 
a first switch (figures 2-4, switch 318) disposed on the first principal surface and connected to an output terminal of the first power amplifier and an output terminal of the second power amplifier ([0040], [0041], Fig. 14A). 
Ichitsubo fails to mention the first switch disposed on the second principal surface. 
 Block (Abstract, figures 1, 4, 12A-12C, [0109]-[0116]) that a multi-band transceiver comprising a plurality of power amplifiers, a plurality of filters on a first principal surface, and a switch disposed on a second principal surface ([0116], figure 12C, switch SBE).  
Or this teaching is also disclosed by Fluhr (Abstract, figures 1, 4 and 5, [0026]-[0029] switch (S) and power amplifier (PA) on opposite surfaces of the module substrate (MS)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block or Fluhr into the art of Ichitsubo as to locate the switch on the second surface of the substrate for integration compactness and isolation from PA.   
For claim 2, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, Ichitsubo discloses further comprising: a first transmission filter (figure 2, filter 220); and a second transmission filter (filter 222), wherein the first switch (switch 218) is configured to switch at least connection of the first power amplifier (PA 212) between the first transmission filter and the second transmission filter (figure 2). 
For claim 19, Ichitsubo discloses a communication device (figure 1E), comprising: 
an antenna (figure 1E); 
a radio frequency (RF) signal processing circuit configured to process radio frequency signals transmitted and received by the antenna (figure 1E); and 
a radio frequency module configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit (figures 2-4), wherein the 
a first power amplifier (figures 2-4, PA 312) disposed on the first principal surface and configured to amplify a transmission signal in a first frequency band ([0040], [0041], Fig. 14A); 
a second power amplifier (figures 2-4, PA 314) disposed on the first principal surface and configured to amplify a transmission signal in a second frequency band different from the first frequency band ([0040], [0041], Fig. 14A); and 
a first switch (figures 2-4, switch 318) disposed on the first principal surface and connected to an output terminal of the first power amplifier and an output terminal of the second power amplifier ([0040], [0041], Fig. 14A). 
Ichitsubo fails to mention the first switch disposed on the second principal surface. 
This teaching is disclosed by Block (Abstract, figures 1, 4, 12A-12C, [0109]-[0116]) that a multi-band transceiver comprising a plurality of power amplifiers, a plurality of filters on a first principal surface, and a switch disposed on a second principal surface ([0116], figure 12C, switch SBE).  
Or this teaching is also disclosed by Fluhr (Abstract, figures 1, 4 and 5, [0026]-[0029] switch (S) and power amplifier (PA) on opposite surfaces of the module substrate (MS)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
For claim 20, Ichitsubo discloses a radio frequency module (figure 1E), comprising: 
a module board that includes a first principal surface and a second principal surface on opposite sides of the module board (Fig. 14A); 
means for amplifying (figures 2-4, PA 312) a transmission signal in a first frequency band disposed on the first principal surface ([0040], [0041], Fig. 14A); 
means for amplifying (figures 2-4, PA 314) a transmission signal in a second frequency band disposed on the first principal surface ([0040], [0041], Fig. 14A); and 
means for switching (figures 2-4, switch 318) disposed on the first principal surface and connected to an output terminal of the means for amplifying the transmission signal in the first frequency band and an output terminal of the means for amplifying the transmission signal in the second frequency band ([0040], [0041], Fig. 14A). 
Ichitsubo fails to mention the means for switching disposed on the second principal surface. 
This teaching is disclosed by Block (Abstract, figures 1, 4, 12A-12C, [0109]-[0116]) that a multi-band transceiver comprising a plurality of power amplifiers, a plurality of filters on a first principal surface, and a switch disposed on a second principal surface ([0116], figure 12C, switch SBE).  
Or this teaching is also disclosed by Fluhr (Abstract, figures 1, 4 and 5, [0026]-[0029] switch (S) and power amplifier (PA) on opposite surfaces of the module substrate (MS)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block or Fluhr into the art of Ichitsubo as to locate the switch on the second surface of the substrate for integration compactness and isolation from PA.   

7.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Block et al. “Block” (US 20090093270 A1), further in view of Furutani (US 20110279193 A1). 
For claim 3, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, but fails to mention further comprising: a plurality of external-connection terminals disposed on the second principal surface. 
Furutani discloses ([0041], [0042]) a radio frequency front end module comprising switches and radio components, and a plurality of external-connection terminals disposed on the second principal surface (figure 1A, 3A and 3B, a plurality of external-connection terminals 14 disposed on the bottom/second surface). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Furutani into the art of Ichitsubo as modified by Block as to locate the terminals on the bottom/second surface of the substrate for easy integration and mounting.   

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Block and Furutani for integration compactness and isolation.   

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Block et al. “Block” (US 20090093270 A1) and Furutani (US 20110279193 A1), further in view of Horiuchi et al. “Horiuchi” (US 20040203552 A1).  
For claim 4, Ichitsubo in combination with Block and Furutani substantially teaches the limitation in claim 3, but fails to mention further comprising: a heat-dissipating via-conductor connected to at least one of a ground electrode of the first power amplifier or a ground electrode of the second power amplifier, the heat-dissipating via-conductor extending from the first principal surface to the second principal surface. 
This teaching is disclosed by Horiuchi ([0045], [0046], [0051], [0176], [0188], [0191], figures 4 and 6, power amplifier 23a, via-conductors 38, ground terminal 37). 

For claim 5, Ichitsubo in combination with Block, Furutani and Horiuchi substantially teaches the limitation in claim 4, Horiuchi discloses wherein the heat-dissipating via-conductor is connected, on the second principal surface, to an external-connection terminal having a ground potential out of the plurality of external-connection terminals ([0045], [0046], [0051], [0176], [0188], [0191], figures 4 and 6, power amplifier 23a, via-conductors 38, ground terminal 37). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Horiuchi into the art of Ichitsubo as modified by Block, Furutani and Horiuchi as to reduce heat for improving signal transfer.   

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Block et al. “Block” (US 20090093270 A1), further in view of Gebeyehu et al. “Gebeyehu” (US 20200099348 A1). 
For claim 10, Ichitsubo in combination with Block substantially teaches the limitation in claim 1, but fails to mention further comprising: a first output transformer that includes a first coil and a second coil; and a second output transformer that includes a third coil and a fourth coil, wherein the first power amplifier includes a first 
Gebeyehu discloses (Abstract, figure 1) a power amplifier (100) comprising a first output transformer (112) that includes a first coil and a second coil; wherein the first power amplifier includes a first amplifying element (108) and a second amplifying element (110), a first end of the first coil is connected to an output terminal of the first amplifying element (108), a second end of the first coil is connected to an output terminal of the second amplifying element (110), a first end (116) of the second coil is connected to an output terminal of the first power amplifier (108, 110), the first power amplifier and the first output transformer (112) are included in a first transmission amplifier circuit (100).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Gebeyehu into the art of Ichitsubo as modified by Block as to .   

10.	Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo et al. “Ichitsubo” (US 20160079934 A1) as modified by Block et al. “Block” (US 20090093270 A1) and Gebeyehu et al. “Gebeyehu” (US 20200099348 A1), further in view of Kawakami et al. “Kawakami” (US 20110063028 A1). 
For claim 12, Ichitsubo in combination with Block and Gebeyehu substantially teaches the limitation in claim 10, but fails to mention wherein in a plan view of the module board, a footprint of the first power amplifier and a footprint of the second power amplifier each do not overlap both a footprint of the first output transformer and a footprint of the second output transformer. 
This teaching is disclosed by Kawakami (Abstract, figures 2 and 5, [0054]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block and Gebeyehu as to integrate the power amplifiers and the transformers for compactness.   
For claim 13, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 12, Kawakami discloses wherein the first output transformer and the second output transformer are disposed on the first principal surface, and in the plan view of the module board, no circuit component is disposed in a region of the second principal surface that overlaps the footprint of the first output transformer, and no circuit component is disposed in a region of the second principal 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness.   
For claim 14, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 12, Kawakami discloses wherein the first output transformer and the second output transformer are disposed on the first principal surface, and in the plan view of the module board, no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the first output transformer, and no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the second output transformer (Abstract, figures 2 and 5, [0054]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness.   
Block discloses in [0116], [0117], integration above or below on the substrate, and different additional elements can be arranged on the substrate or integrated within the substrate. 

For claim 15, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 12, Block discloses wherein the first output transformer and the second output transformer are disposed inside the module board between the first principal surface and the second principal surface ([0116], [0117], integration above or below on the substrate, and different additional elements can be arranged on the substrate or integrated within the substrate). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Block into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the transformers within the substrate as an alternative embodiment.   
For claim 16, Ichitsubo in combination with Block, Gebeyehu and Kawakami substantially teaches the limitation in claim 15, Kawakami discloses wherein in the plan view of the module board, no circuit component is disposed in a region of the first principal surface that overlaps the footprint of the first output transformer, no circuit component is disposed in a region of the second principal surface that overlaps the footprint the first output transformer, no circuit component is disposed in a region of the first principal surface that overlaps a footprint of the second output transformer, and no 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Kawakami into the art of Ichitsubo as modified by Block, Gebeyehu and Kawakami as to integrate the power amplifiers and the transformers for compactness and isolation of the transformer.   

Allowable Subject Matter
11.	Claims 7-9, 11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: none of the references, either alone or in combination, discloses or renders obvious the limitations of claims 7-9, 11 and 17.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents

		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/Rui Meng Hu/
R.H./rh
December 2, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643